Peckham, J.
(dissenting.) I think the learned justice erred in his charge—that he misled and misdirected the minds of the jury. The sole question at issue and for trial was, did the purchaser buy the goods fraudulently; or, which is held to be the same thing, did he buy with the intent not to pay for them ? The charge seems to assume that there was enough in the representations to Kenworthy, if intended to be communicated to the plaintiff with intent to induce the plaintiff to give him credit, to make the purchase from, the plaintiff fraudulent. Yet it does not seem to me at all important, in judging of the purchaser’s general intent, whether fraudulent or otherwise, to inquire whether the statements to Kenworthy were made to be communicated to the plaintiff. Here was a. purchase of goods on the eve of a bad failure, making the stock larger in amount than was usually on hand, (over $8000, and the usual stock only from $6000 to $7000,) and a general assignment made about as soon as the last goods so purchased were brought into the store; and the theory is that the purchases were' made generally with the intent to defraud. In some cases, affirmative representations were made. In others, nothing in particular as to the purchaser’s condition was said. If a man’s intention in such a case were fraudulent, he would of course act differently at different stores. In some, where he had been accus*552tamed to buy and had paid reasonably well, he might be able to. buy without making any affirmative representation; there might be only fraudulent suppression. In others, there would be more or less of false representations. They all really constitute but one design—of procuring goods without the intention to pay for them. It seems plain, then, that it is not important whether the representations made to one were made with a view of their repetition to another. They are all admissible in evidence to show the general fraudulent design.
Take a strong case as an illustration. A., being insolvent, confesses a large judgment, and then purchases large quantities of .goods which" are put in his store on the next day after the purchase, and levied on under the execution issued on the judgment so confessed. His purchases are made, as they are alleged, to have been in this case,' some by representations,’ others by suppressions; doirig • in each so much as is necessary to get the goods. Clearly in that case, as in this, the conduct of the party, in making the different purchases—• his statements accompanying the act of purchase—are admissible to show the general intent. And if his statements at any one purchase, made at or about the time of the sale in question, were sufficient to show his general fraudulent purpose, that would be enough to" make his purchase fraudulent in another case where he obtained the goods simply by a fraudulent suppression. The very object of introducing evidence of other purchases made at or about the same time, is to show the fraudulent intent. But it has never been held necessary that a vendor should have had notice of the other fraudulent sales before he sold, or that the purchaser should have intended that he should have such notice" in order to give them in evidence, as the principle decided at the circuit would seem to require. This doctrine is substantially so held in Hall v. Naylor, (18 N. Y. Rep. 588.) And see Brown v. Montgomery, (20 id. 287.)
Again; suppose a merchant, on his way to purchase goods, *553tells his friend confidentially that he is utterly insolvent— without hope or intention of paying—that he owes many confidential debts, and his purpose now is to buy as much as he can on credit, send the goods to his store, and then immediately make an assignment to secure his confidential debts. He does it. Such purchases, we agree, would be fraudulent. Is there any doubt of the admissibility of his declarations to his friend, or of their sufficiency to establish the fraud, without their having been repeated to a vendor ? or without their having been intended for repetition ?
[Albany General Term,
May 5, 1862.
Does it make any difference in this case that they were made to another vendor, instead of to a third person ? In principle, none whatever. Falsely stating to one merchant, where it seemed necessary to effect the purchase, that he, the purchaser, was worth a large sum over all debts, which he well knew to be false, may as effectually show his intent to defraud (taken in connection with subsequent conceded facts) as the statements before referred to, made to a friend.
If the rule as laid down at the circuit shall be upheld, it will secure impunity to the greatest frauds, and their easy accomplishment.
The true question at the trial seems to have been lost sight of, in an examination of the plaintiff’s motives and inducements in making the sale, instead of inquiring into the purpose of the purchaser. Certainly no question could legitimately have arisen as to the plaintiff’s motives. It is not pretended that the plaintiff knew the condition or purpose of the purchaser, and chose to take the risk.
A new trial should be ordered, with costs to abide the event.
Hew trial denied.
Hogéboom, Peckhcm and Miller, Justices.]